DISMISS; and Opinion Filed July 28, 2015.




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-14-01592-CV

                                          LAVANTIA HAMILTON, Appellant
                                                     V.
                                               MARY LEE, Appellee

                                 On Appeal from the 305th Judicial District Court
                                              Dallas County, Texas
                                     Trial Court Cause No. JD-11-00436-X

                                           MEMORANDUM OPINION
                                       Before Justices Bridges, Lang, and Schenck
                                               Opinion by Justice Schenck
          The clerk’s record in this case is overdue. By letter dated March 25, 2015, we informed

appellant that the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. 1 We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or to provide written documentation that

she had been found entitled to proceed without payment of costs. We cautioned appellant that if

she did not file the required documentation within ten days, we might dismiss the appeal without

further notice. To date, appellant has not provided the required documentation or otherwise

corresponded with the Court regarding the status of the clerk’s record.




   1
       The letter was returned as unable to forward. Appellant has not provided the Court with a current address.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE

141592F.P05




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAVANTIA HAMILTON, Appellant                          On Appeal from the 305th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01592-CV         V.                         Trial Court Cause No. JD-11-00436-X.
                                                      Opinion delivered by Justice Schenck.
MARY LEE, Appellee                                    Justices Bridges and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MARY LEE recover her costs of this appeal from
appellant LAVANTIA HAMILTON.


Judgment entered this 28th day of July, 2015.




                                                –3–